DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/8/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meakin (US 4167875) in view of Sundrehagen (US 20180238876).
Meakin teaches a filtration apparatus comprising a substantially disc-shaped body (71) having a top surface and a bottom surface, the disc-shaped body (71) formed from a shape-retentive, dry, porous medium; a plurality of tissue/cell collection wells (62) extending from the top surface toward the bottom surface of the disc; a base portion of the disc-shaped body defined between the bottom surface of the disc-shaped body and bottoms of the tissue/cell collection wells; (Refer to Figure 4) The dry, porous medium is an organic polymer. (Refer to Col. 4, Lines 52-63)
The dry, porous medium is a synthetic polymer. (Refer to Col. 4, Lines 52-63)  The dry, porous medium includes micro- spaces of a dimension sufficient to permit the accumulation therein of tissue and/or cells introduced into the tissue/cell collection wells.  (Refer to Figure 4) The base portion of the disc-shaped body is between about 100 to 1,000 microns in thickness. (Refer to Col. 4, Lines 52-63)
Meakin fails to teach a marker integrated into the disc-shaped body, the marker having a bottom end that lies in the same plane as the bottoms of the tissue/cell collection wells.
Sundrehagen teaches an apparatus for assessing whole blood samples comprising a marker (11) in order to easily detect by the appearance of the marker the substance which is being analyzed.  (Refer to Figure 5)
It would have been obvious to one having ordinary skill in the art to provide the device of Meakin with a marker integrated into the disc-shaped body, the marker having a bottom end that lies in the same plane as the bottoms of the tissue/cell collection wells in order to easily detect by the appearance of the marker the substance which is being analyzed. 
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798